Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 20-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a lavage unit comprising a handpiece, irrigation fitting, suction fitting, tip assembly and rib in combination with the rib shaped so as to have a distal end and is coupled to said plate such that said distal end is located forward of said bore of said suction fitting. McMahon while teaching the claim limitations substantially does not teach the assembly having a plate, the rib shaped so as to have a distal end and is coupled to said plate such that said distal end is located forward of said bore of said suction fitting. Grulke (US 5046486) while teaching a plate on the tip still does not teach the rib shaped so as to have a distal end and is coupled to said plate such that said distal end is located forward of said bore of said suction fitting. It would not be obvious to a person of ordinary skill in the art to combine McMahon with Grulke to arrive at the present invention without motivation to a plate to the Grulke device. Further, even if there is motivation to combine, the McMahon device would not function if the plate is added to the invention since the plate would hinder the operation of the device to irrigate and suction normally as the plate would provide an obstacle to fluid flow. For these reasons, claims 20-40 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781